Case 3:13-cv-01132-RNC Document 1061 Filed 01/25/19 Page 1 of 42




                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT

 GERVIL ST. LOUIS, a/k/a ST. LOUIS GERVIL,           Civil Action No.:3:13-cv-01132 (RNC)

               Plaintiff,

                            v.

 DOUGLAS PERLITZ; FATHER PAUL E. CARRIER,
 S.J.; HOPE E. CARTER; HAITI FUND, INC.;
 FAIRFIELD UNIVERSITY; THE SOCIETY OF JESUS OF
 NEW ENGLAND; and SOVEREIGN MILITARY
 HOSPITALLER ORDER OF ST. JOHN OF JERUSALEM
 OF RHODES AND OF MALTA, AMERICAN
 ASSOCIATION, U.S.A., a/k/a ORDER OF MALTA,
 AMERICAN ASSOCIATION, USA,

               Defendants.



 This document applies to:
 Lecenat v. Perlitz, et al., 3:13-cv-01633-RNC
 Deriza v. Perlitz, et al., 3:14-cv-00668-RNC        January 25, 2019



       FIRST AMENDED COMPLAINT AND JURY TRIAL DEMAND
       Plaintiffs, Gesner Lecenat a/k/a Lecenat Gesner and Jason Maxwel Deriza a/k/a

Deriza Jason Maxwel a/k/a Jason Maxwel Derizard a/k/a Derizard Jason Maxwel

(together, the “Plaintiffs”), individually and on behalf of all others similarly situated, by

their counsel, and complaining against the Defendants Douglas Perlitz; Fairfield

University, the Society of Jesus of New England (the “New England Jesuit Order”), the

Haiti Fund, Inc. (the “Haiti Fund”), the Sovereign Military Hospitaller Order of St. John

of Jerusalem of Rhodes and of Malta, American Association, U.S.A. (a/k/a Order of

Malta, American Association, USA) (the “Order of Malta”), Hope Carter (“Carter”), and


                                                 1
Case 3:13-cv-01132-RNC Document 1061 Filed 01/25/19 Page 2 of 42




Father Paul E. Carrier, S.J. (“Father Carrier”) (collectively, “Defendants”) for their First

Amended Complaint allege:
                                    INTRODUCTION
       1.     This case arises from the sexual molestation of dozens of Haitian boys,

including Plaintiffs Gesner Lecenat a/k/a Lecenat Gesner and Jason Maxwel Deriza

a/k/a Deriza Jason Maxwel a/k/a Jason Maxwel Derizard a/k/a Derizard Jason

Maxwel, by Defendant Douglas Perlitz (“Perlitz”), while Perlitz was operating a

residential school under the auspices and supervision of Defendants Fairfield University,

the Society of Jesus of New England (the “New England Jesuit Order”), the Haiti Fund,

Inc. (the “Haiti Fund”), the Sovereign Military Hospitaller Order of St. John of Jerusalem

of Rhodes and of Malta, American Association, U.S.A. (a/k/a Order of Malta, American

Association, USA) (the “Order of Malta”), Hope Carter (“Carter”), and Father Paul E.

Carrier, S.J. (“Father Carrier”). In 2011, Perlitz was convicted of violating 18 U.S.C.

§ 2423(b), Travel With Intent To Engage In Illicit Sexual Conduct, but not before he had

molested numerous children in his care over a period of many years, without any of the

other Defendants taking any steps whatsoever to prevent or stop this horrendous pattern

of abuse. Indeed, Defendants assisted and facilitated Perlitz’s acts, providing him with

the means to commit them, and at least one of the defendants appears to have assisted in

attempting to conceal Perlitz’s crimes.

       2.     Perlitz, Father Carrier, Fairfield University, the Order of Malta, Carter, and

the Haiti Fund established a residential school in the Republic of Haiti, the poorest

country in the Western Hemisphere. This school, Project Pierre Toussaint, a/k/a Project

Venerable Pierre Toussaint (“PPT”), purported to provide services to the poorest children

of Haiti, many of whom lacked homes and regular meals. Perlitz, residing in Haiti, was

the director of PPT, which provided him with an image of substantial trust and authority.



                                             2
Case 3:13-cv-01132-RNC Document 1061 Filed 01/25/19 Page 3 of 42




       3.     Perlitz used that trust and authority to sexually molest Plaintiffs and

numerous other minor boys who attended PPT. Perlitz also threatened to withhold food

and shelter from the impoverished children in his care if they did not comply with his

sexual demands, in effect forcing them to earn their food and shelter by trading sexual

favors for those necessities.

       4.     The other Defendants assisted Perlitz by providing him the means to travel

to and stay in Haiti and by providing him the means to operate PPT in this manner. They

failed to provide appropriate guidelines and supervision for the operation of PPT. They

disregarded warning signs that should have alerted them to the improper nature of

Perlitz’s relationship with some of the boys in his care and continued to provide funds to

PPT long after it was, or should have been clear, that Perlitz was abusing the trust that

had been placed in him. At least one Defendant other than Perlitz actively took steps to

prevent enforcement of laws meant to protect minors from the conduct in which Perlitz

engaged.

       5.     Plaintiffs now seek damages for their personal injuries pursuant to 18

U.S.C. § 2255 and the common law.
                                JURISDICTION AND VENUE
       6.     This Court has subject matter jurisdiction over Plaintiffs’ statutory claims

pursuant to 28 U.S.C. § 1331 because Plaintiffs’ claims arise under the laws of the United

States, specifically 18 U.S.C. § 2255. This Court also has subject matter jurisdiction

pursuant to 28 U.S.C. § 1332(a), because Plaintiffs are citizens of a foreign state and

defendants are citizens of Connecticut, Colorado, and Massachusetts, as well as

supplemental jurisdiction pursuant to 28 U.S.C. § 1367. Additionally, this Court has

subject matter jurisdiction pursuant to 28 U.S.C. § 1332(d), because Plaintiffs are bringing

this action for themselves individually and as representatives of a class of all other



                                             3
Case 3:13-cv-01132-RNC Document 1061 Filed 01/25/19 Page 4 of 42




similarly situated persons; Plaintiffs (as well as other members of the class) are citizens

of a foreign state; Defendants are citizens of Connecticut, Colorado, and Massachusetts;

and the matter in controversy exceeds the sum or value of $ 5,000,000, exclusive of interest

and costs.

       7.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) (3) in that at

least one defendant may be found here.
                                         PARTIES
       8.     Plaintiffs Gesner Lecenat a/k/a Lecenat Gesner and Jason Maxwel Deriza

a/k/a Deriza Jason Maxwel a/k/a Jason Maxwel Derizard a/k/a Derizard Jason

Maxwel are citizens of the Republic of Haiti residing in Cap-Haitien, Haiti.

       9.     Defendant Douglas Perlitz (“Perlitz”) is an individual who, at the time of

his arrest in 2009, was a citizen of the State of Colorado. Prior to residing in the State of

Colorado, Defendant Perlitz had resided in the State of Connecticut. While a resident of

Connecticut, Defendant Perlitz frequently traveled from Connecticut to the Republic of

Haiti to reside for extended periods of time in the Republic of Haiti. On December 21,

2010, the United States District Court for the District of Connecticut adjudged Defendant

Perlitz guilty of violating 18 U.S.C. §2423(b), Travel With Intent To Engage In Illicit Sexual

Conduct. Perlitz was sentenced to serve 19 years and 7 months in federal prison. He is

currently serving his sentence in the Federal Correctional Institution in Seagoville, Texas.

       10.    Defendant Haiti Fund, Inc. (the “Haiti Fund”) is a corporation organized

under the laws of the State of Connecticut. Pursuant to 28 U.S.C. § 1332(c)(1), the Haiti

Fund is, therefore, a citizen of Connecticut. The Haiti Fund funded, managed, controlled

and directed Project Pierre Toussaint of Cap-Haitien, Haiti, a program that provided

services for minor boys in and around Cap-Haitien, Haiti. At all relevant times, PPT

operated an intake center at one location, and two different residential schools at two



                                              4
Case 3:13-cv-01132-RNC Document 1061 Filed 01/25/19 Page 5 of 42




different locations; all the locations were in or around Cap-Haitien, Haiti. The Director

of PPT in Haiti was Perlitz. The Haiti Fund hired Perlitz and retained him throughout

the relevant time period. At all relevant times, the Haiti Fund had a duty to exercise due

care in its hiring and retention, including its hiring and retention of Perlitz. At all times

material hereto, while Perlitz was Director of PPT in Haiti, the Haiti Fund had a duty to

supervise and direct him, to exercise due care in doing so, a duty not to knowingly benefit

financially from participating in a venture engaged in activities in violation of 18 U.S.C.

§ 1591, and a duty not to facilitate Perlitz’s travel to Haiti knowing that Perlitz was

travelling to Haiti to engage in illicit sexual conduct.

       11.     Defendant Fairfield University is a corporation organized under the laws

of the State of Connecticut, with its principal place of business in Fairfield, Connecticut.

Pursuant to 28 U.S.C. § 1332 (c) (1), Fairfield University is, therefore, a citizen of

Connecticut.

       12.     Defendant Fairfield University hired Father Carrier and retained him

throughout the relevant time period. At all relevant times, Fairfield University had a

duty to exercise due care in its hiring and retention, including its hiring and retention of

Father Carrier. At all relevant times, Fairfield University had a duty to supervise and

direct Father Carrier and to exercise due care in doing so.

       13.     Fairfield University hired Perlitz in connection with PPT and retained him

during the relevant time period. At all relevant times, Fairfield University had a duty to

exercise due care in its hiring and retention, including its hiring and retention of Perlitz.

At relevant times, Fairfield University had a duty to supervise and direct Perlitz, to

exercise due care in doing so, a duty not to knowingly benefit financially from

participating in a venture engaged in activities in violation of 18 U.S.C. § 1591, and a duty

not to facilitate Perlitz’s travel to Haiti knowing that Perlitz was travelling to Haiti to



                                              5
Case 3:13-cv-01132-RNC Document 1061 Filed 01/25/19 Page 6 of 42




engage in illicit sexual conduct.

       14.    During the relevant time period, Fairfield University placed employees,

officers, or agents of Fairfield University in management and/or leadership positions of

the Haiti Fund. At all relevant times, such employees, officers, or agents of Fairfield

University held positions of management and/or leadership at the Haiti Fund.

       15.    At all relevant times, Fairfield University represented that the Haiti Fund

was engaged in activities supported, managed and sponsored by Fairfield University.

       16.    Defendant The Society of Jesus of New England (the “New England Jesuit

Order”) is a not-for-profit corporation organized under the laws of the Commonwealth

of Massachusetts and doing business in Connecticut. Pursuant to 28 U.S.C. § 1332 (c)(1),

the New England Jesuit Order is a citizen of Massachusetts. The New England Jesuit

Order hired Father Carrier and retained him throughout the relevant time period. At all

relevant times, the New England Jesuit Order had a duty to exercise due care in its hiring

and retention, including its hiring and retention of Father Carrier. At all relevant times,

the New England Jesuit Order had a duty to supervise and direct Father Carrier and to

exercise due care in doing so.

       17.    Defendant Sovereign Military Hospitaller Order of St. John of Jerusalem of

Rhodes and of Malta, American Association, U.S.A., a/k/a Order of Malta, American

Association, USA (the “Order of Malta”), is a not-for-profit corporation organized and

existing under the laws of the State of New York. The Order of Malta is one of three

American affiliates of the Sovereign Military Hospitaller Order of Saint John of Jerusalem

of Rhodes and Malta (the “Sovereign Order of Malta”), a lay religious order of the

Catholic Church established by the Pope. The members of the Order of Malta are referred

to as Knights and Dames.

       18.    The Order of Malta hired Perlitz in connection with PPT and retained him



                                            6
Case 3:13-cv-01132-RNC Document 1061 Filed 01/25/19 Page 7 of 42




during the relevant time period. The Order of Malta had a duty to exercise due care in

its hiring and retention, including its hiring and retention of Perlitz. At relevant times,

the Order of Malta had a duty to supervise and direct Perlitz and to exercise due care in

doing so. During the relevant time period, the Order of Malta placed several of its

Knights and Dames on the Board of Directors of the Haiti Fund.

       19.    Defendant Father Paul E. Carrier, S.J. (“Father Carrier”) is an individual

who is a citizen of the State of Massachusetts with a domicile in Weston, Massachusetts.

During the relevant time period, Father Carrier was a religious priest of the New England

Jesuit Order; University Chaplain/Director of Campus Ministry and Community Service

of Fairfield University; Chairman, President and/or Vice-President of the Haiti Fund;

and a Magistral Chaplain of the Order of Malta. Father Carrier hired Douglas Perlitz and

retained him throughout the relevant time period. At all relevant times, Father Carrier

had a duty to exercise due care in his hiring and retention, including his hiring and

retention of Perlitz. At all relevant times, Father Carrier had a duty to supervise and

direct Perlitz, to do so with due care, a duty not to knowingly benefit financially from

participating in a venture engaged in activities in violation of 18 U.S.C. § 1591, and a duty

not to facilitate Perlitz’s travel to Haiti knowing that Perlitz was travelling to Haiti to

engage in illicit sexual conduct.

       20.    Defendant Hope E. Carter is an individual who is a citizen of the State of

Connecticut with a domicile in New Canaan, Connecticut. During the relevant time

period Defendant Carter was a Dame of the Order of Malta; a member of the Board of

Directors of the Haiti Fund; Secretary of the Board of Directors of the Haiti Fund; and at

times material hereto, had a duty to supervise and direct Perlitz, to do so with due care,

and a duty not to assist Perlitz in engaging in criminal conduct. During relevant times

Carter served at least portions of two three-year terms on the Board of Councillors, the



                                             7
Case 3:13-cv-01132-RNC Document 1061 Filed 01/25/19 Page 8 of 42




governing body of the Order of Malta.
                                  STATEMENT OF FACTS
Background and Founding of PPT
       21.      At all relevant times Father Carrier was a religious priest of the New

England Jesuit Order and was subject to supervision and direction of the New England

Jesuit Order.

       22.      Fairfield University is a Jesuit university, operated by the New England

Jesuit Order. During the relevant time period, Fairfield University described itself on its

website as a “comprehensive Jesuit institution.” At all relevant times the New England

Jesuit Order stated and represented that it operated Fairfield University.

       23.      Over the last four decades the New England Jesuit Order has had several

members who have sexually abused numerous children. Rather than take timely action

to prevent sexual abuse of children, the New England Jesuit Order’s practice has been

years later to pay hundreds of thousands, if not millions, of dollars in compensation for

the harm its members caused to children. The New England Jesuit Order’s management

and supervision in this case was, sadly, consistent with the way it managed other

instances involving the sexual abuse of children.

       24.      In the late 1980’s, when Perlitz was a freshman at Fairfield University and

Father Carrier was its Chaplain, Father Carrier and Perlitz began a sexual relationship.

Although this sexual relationship with a young student at Fairfield University should

have put Fairfield University and the New England Jesuit Order on notice that Father

Carrier was a person of bad character who could not maintain nor understand

appropriate boundaries with vulnerable individuals, neither Fairfield University nor the

New England Jesuit Order disciplined Father Carrier. In 1997, less than ten years after

Father Carrier began his relationship with Perlitz, Father Carrier assisted Perlitz in



                                              8
Case 3:13-cv-01132-RNC Document 1061 Filed 01/25/19 Page 9 of 42




obtaining funding to start and operate PPT.

         25.   Perlitz told a number of his victims that Father Carrier was the one who

introduced Perlitz to homosexual activities when Perlitz was a student, at a time when

Father Carrier was Chaplain for Fairfield University, operated by the New England Jesuit

Order.

         26.   Beginning in 1996, Perlitz served for a year at a hospital in Milot, Haiti,

which is run by the Order of Malta through an entity called CRUDEM (Center for the

RUral DEvelopment of Milot).

         27.   In approximately 1997, Perlitz, with the assistance of Father Carrier, Carter,

and Fairfield University obtained approval, support, and funding from the Order of

Malta to start and operate PPT, a school for boys in Cap-Haitien, Haiti. The original

funding for PPT came from the Order of Malta. Thereafter, the Order of Malta and

Fairfield University provided much of the funding and personnel for the project. The

Haiti Fund was formed to be the vehicle to raise money for, and operate, PPT, but the

Haiti Fund was little more than an extension of Fairfield University and the Order of

Malta.

         28.   PPT established an intake center that came to be referred to as the 13th

Street Intake Program. PPT provided services to boys of all ages, many of whom were

street children. The youngest children served by PPT were six years of age. PPT

provided a variety of services to the minor boys, including but not limited to, meals,

access to running water for baths or showers, basic classroom instruction, and sports

activities. Perlitz employed both Americans and Haitians to work at PPT.

         29.   In or about 1999, with the assistance of Father Carrier, Carter, the Haiti

Fund, Fairfield University, and the Order of Malta, Perlitz obtained additional funding

to expand PPT to include a residential facility referred to as the Village.



                                              9
Case 3:13-cv-01132-RNC Document 1061 Filed 01/25/19 Page 10 of 42




         30.   From the formation of the Haiti Fund, Father Carrier served as a director of

the Haiti Fund. Within a year of the formation of the Haiti Fund, Father Carrier became

an officer of the Haiti Fund. To have served as an officer of the Haiti Fund, the rules

governing the conduct of the New England Jesuit Order required the New England Jesuit

Order to give permission to Father Carrier to engage in the work of the Haiti Fund and

to accept positions of authority and responsibility from the Haiti Fund.

         31.   In addition to Father Carrier, several members of the Haiti Fund Board of

Directors were associated with Fairfield University:        Deb Picarazzi, the operation

assistant for Fairfield University Campus Ministry served on the Haiti Fund board, as

did Larry Miners, a Fairfield University economics professor; Sue MacAvoy, a former

Fairfield University nursing professor; Fred Wheeler, the vice president for development

at Fairfield University; and Cathy Lozier, a former assistant tennis coach at Fairfield

University. Although Hope Carter, who sat on the Haiti Fund Board of Directors, was

not associated with Fairfield University, she was, instead, associated with the Order of

Malta.

         32.   Father Carrier and Hope Carter each travelled frequently to Haiti to check

up on and supervise the activities at PPT on behalf of Fairfield University, the New

England Jesuit Order, and the Order of Malta.
Operation, Support, and Supervision of PPT
         33.   Throughout most of the first decade of the 21st century, Defendants

provided funding and other support to PPT and specifically to Perlitz to allow him to

continue operating PPT.

         34.   Under the direction of Father Carrier, Fairfield University, which was

operated by the New England Jesuit Order, supplied student volunteers through its

Mission Volunteers program; at all relevant times, the volunteers worked at PPT and



                                            10
Case 3:13-cv-01132-RNC Document 1061 Filed 01/25/19 Page 11 of 42




were supervised in that work by Father Carrier on behalf of Fairfield University and the

New England Jesuit Order.

         35.   During the approximately ten years that PPT was in operation, Father

Carrier travelled to Haiti to visit and supervise PPT on a frequent and regular basis, as

often as once a month. Father Carrier characterized his involvement in Haiti as “a

significant part of my work as University Chaplain and professor in the Peace and Justice

Studies program [at Fairfield].” A brochure describing Project Pierre Toussaint lists

Father     Carrier   as   the   contact   person;   the   email    address    provided   is

pecarrier@mail.fairfield.edu.     In 2004, Fairfield Now, “the Magazine of Fairfield

University,” reported that Father Carrier was “intimately involved with Project Pierre

Toussaint . . . .”

         36.   That same year, Fairfield Now also proudly reported that “Fr. Carrier spent

spring break in Cap Hatien and commented daily on CNN, reporting about the people

to whom he had spoken, their feelings, and their fears.” Transcripts of Father Carrier’s

appearances on CNN show that Father Carrier was always identified as being from

Fairfield University; PPT was repeatedly referred to as a school or program run by

Fairfield University. On March 18, 2004, after being introduced on the CNN national

broadcast as “Father Carrier from Fairfield University in Connecticut,” Father Carrier

discussed the programs run by PPT:

         [T]hese are the children who two or three years ago were on the streets of
         Cap Haitien living, like I said, off the stalls of the marketplace. And they
         were able to participate in a day program that we have . . .

Father Carrier added, unprompted, “I would just say that, you know, all of us at Fairfield

are so proud of our people who have given their lives to this project and who have stayed

through all the difficulties.” (Emphasis added).




                                             11
Case 3:13-cv-01132-RNC Document 1061 Filed 01/25/19 Page 12 of 42




       37.    Fairfield University itself, operated by the New England Jesuit Order,

promoted PPT as a mission in which Fairfield University students or prospective

students could participate.     Until the time Perlitz ceased to direct PPT, Fairfield

University marketed PPT as a program to attract prospective students to Fairfield

University. It honored Perlitz for his work there, first with an honorary degree and later

with its Humanitarian Award. Indeed, Perlitz was Fairfield University’s commencement

speaker in 2002, ten years after his own graduation. As the Fairfield University Dean of

Students put it in a PPT newsletter in June 2003, “Unless you have your head in the sand,

you cannot worship at [Fairfield University’s] Egan Chapel or work in Fairfield

University and not know the name Doug Perlitz.” In 2004, Father Carrier sent a mass

email soliciting donations to support Perlitz’s work in Haiti. The subject line of the email

read, in part, “Need new prayers for Haiti Mission headed by Fairfield U. missionaries

Doug Perlitz and Andy.” Perlitz was a Fairfield University “favorite son” and – until he

was arrested as a child molester -- his work was the school’s work.

       38.    During relevant times, Fairfield University, which was operated by the

New England Jesuit Order, raised over $600,000 for the Haiti Fund at events held at

Fairfield University. Much of this money was raised at Fairfield University’s annual

“Jazz It Up for Haiti” fundraiser. A press release after the 2006 fundraiser described the

involvement of “a University team of food service, maintenance, printing, media,

Campus Ministry, Barone Center administration and many other campus personnel.”

Fairfield University transferred those monies either to PPT or the Haiti Fund. During

relevant years Fairfield University directly funded the Haiti Fund with $51,000. In

addition, from 1997 through 2006, Fairfield University paid Father Carrier approximately

$120,000, some or all of which was spent to support Father Carrier’s activities with PPT.

       39.    Donations to support PPT were frequently made in the form of checks made



                                            12
Case 3:13-cv-01132-RNC Document 1061 Filed 01/25/19 Page 13 of 42




out to “Fairfield University,” “Campus Ministry,” “Fairfield University Campus

Ministry,” or “The Haitian Fund of Fairfield University.” A cover letter accompanying

one such check – made out to “Fairfield University Campus Ministry” – specifically

described the donation as “a grant to the Haiti Fund.” Some checks made out to Fairfield

University Campus Ministry contain notations on the front that they were for “Haiti

Fund,” “Haiti Mission,” “Haiti Project,” “PPT,” or “Project Pierre Toussaint.”

        40.   Checks made out to Fairfield University, Campus Ministry, Fairfield

University Campus Ministry, or the Haitian Fund of Fairfield University were routinely

deposited into the bank account of the Haiti Fund. Conversely, checks made out to

“Project Pierre Toussaint” and the “Haiti Fund” were deposited into Fairfield University

Restricted Funds Accounts. Thus, no distinction was maintained between the Haiti Fund

and Fairfield University with respect to PPT.

        41.   In November, 2005, Father Carrier and the “Jesuits in the Fairfield

Community” held a fundraiser “to support the missions in Haiti and Bridgeport.” The

invitation asked attendees to “[m]ake checks payable to Fairfield University Campus

Ministry.”    As a result of this Jesuit and Fairfield University fundraiser, $4,100 in

donations was collected; the majority of the checks were made out to “Fairfield

University Campus Ministry,” as requested. The money was turned over to the Haiti

Fund.

        42.   In 2005, Fairfield University entered into a contract for building materials

for PPT. The contract states that “Fairfield University, through its Project Venerable

Pierre Toussaint, has been serving poor families in Haiti . . . .” The contract was signed

by Father Carrier on behalf of “the Pierre Toussaint Project, Fairfield University.”

        43.   The Order of Malta, too, claimed PPT and Perlitz as its own. Even after

Fairfield University began raising large sums of money for PPT, the Order of Malta



                                            13
Case 3:13-cv-01132-RNC Document 1061 Filed 01/25/19 Page 14 of 42




continued to provide funding, in the form of a $25,000 grant each year. Hope Carter was

actively involved in supervising the program on behalf of the Order of Malta.

       44.    In 2003, the Order of Malta recognized PPT as an official “work” of the

Order of Malta. In 2004, the Haiti Fund reported this official designation to the Raskob

Foundation in connection with a grant application. The Haiti Fund explained that “the

designation of ‘work’ of the Order necessitates not just financial support but also hands-

on involvement. . . . “ In other instances, the Order of Malta itself applied for grants on

behalf of the Haiti Fund.

       45.    An undated Order of Malta informational brochure lists PPT as one of the

“international works” of the Order of Malta. In its Winter 2007-08 newsletter, the Order

of Malta reported that its president had presented an award to “Doug Perlitz in

recognition of his work and dedication to Malta’s Pierre Toussaint School for Boys in

Haiti.” To celebrate PPT’s anniversary, CRUDEM, the Order of Malta entity that operates

the hospital in Milot, Haiti, created an advertisement or plaque that announced: “The

CRUDEM Foundation congratulates Project Pierre Toussaint, its sister Order of Malta

work in Haiti, on ten years of service!” Another ad or plaque continued:

       The Knights and Dames of the Sovereign Military Hospitaller Order of St.
       John of Jerusalem of Rhodes and of Malta: American Association, U.S.A
       salute the Malta Missionaries for ten years of service to Haitian youth!
       Andy, Joanie, Tim, Nick, Britt and Jess under the leadership of Doug and
       PPT’s spiritual leader Fr. Paul.

“Doug” is Doug Perlitz; Andy, Joanie, Tim, Nick, Britt, and Jess were all American

volunteers at PPT. Thus, PPT was the Order of Malta’s work and its staff members were

“Malta Missionaries.”

       46.    Father Carrier wrote periodic letters to “Malta Friends of PPT,” in which

Perlitz was described as a “Malta Missionary” and PPT was described as the “Project



                                            14
Case 3:13-cv-01132-RNC Document 1061 Filed 01/25/19 Page 15 of 42




Pierre Toussaint Malta Community.” The Malta Friends of PPT were told that their gifts

would directly support Perlitz.

       47.    A letter signed by Father Carrier in the summer of 2002 to the “Friends of

Project Pierre Toussaint” also described Perlitz and one of the PPT volunteers as “Malta

lay missionaries.” The letter asked recipients to make donations to support these Malta

lay missionaries; checks, it said, “may be made out to the Order of Malta in CT.”

       48.    Computers used at PPT were owned directly by the Order of Malta; a car

dedicated to use by PPT was registered to the Order of Malta or to a Malta-affiliated entity

and provided to PPT.

       49.    At all relevant times, the New England Jesuit Order has stated that it may

send its members anywhere in the world to serve. At all relevant times, members of the

New England Jesuit Order have often been sent on missions to areas operated by other

provinces in places around the world, including Haiti.

       50.    During relevant times, Jesuits in training were sent to work at PPT. One

such Jesuit trainee lived in the PPT staff residence in the early part of 2008.

       51.    From at least 1999 to sometime in 2008, Defendant Perlitz travelled from the

Republic of Haiti via airline flights to the States of Florida and New York. From Florida

and New York Perlitz would then travel to Connecticut to engage in fundraising to raise

substantial funds for the Haiti Fund from residents of Connecticut, New York and other

states to support activities of PPT in Haiti. After engaging in such fundraising in and

around this time period, Perlitz would then travel from Connecticut to Florida and New

York where Perlitz purchased airline tickets to return to Haiti. The Haiti Fund, Father

Carrier and Fairfield University facilitated Perlitz’s travel to Haiti by providing funds for

such travel and/or scheduling Perlitz’s trips to Haiti.

       52.    From at least 1999 to sometime in 2008, Father Carrier and Carter



                                             15
Case 3:13-cv-01132-RNC Document 1061 Filed 01/25/19 Page 16 of 42




participated in raising substantial funds for the Haiti Fund from residents of Connecticut,

New York and other states to support activities of PPT in Haiti. In and around this time

period Father Carrier and Carter would regularly travel from Connecticut to Florida or

New York where they purchased airline tickets to travel to Haiti to visit and supervise

PPT. Father Carrier and Carter would then return from Haiti via airline flights to Florida

or New York and then travel back to Connecticut. Father Carrier and Carter made these

trips as representatives of Fairfield University, the New England Jesuit Order, the Haiti

Fund, and the Order of Malta.

       53.      As the Chairman and then President of the Haiti Fund, and as Director of

Campus Ministry and Community Service at Fairfield University, Father Carrier was

obliged to supervise and monitor the program at PPT, which was being supported with

funds from the Haiti Fund and from Fairfield University, and which was being staffed,

in part by volunteers and missionaries from Fairfield University and by Jesuits in

training. Father Carrier knew that Perlitz used substantial portions of funds from the

Haiti Fund and from Fairfield University to finance Perlitz’s frequent trips to, and

extended stays in, Haiti.

       54.      From prior to 2003 to sometime in 2008, Perlitz and the Haiti Fund, either

directly or through PPT, purchased supplies in the United States which were taken to

Haiti and used at PPT.

       55.      During the relevant time period, a house in Bel Air, Haiti was maintained

as a PPT staff residence. Perlitz lived in the house in Bel Air and had his own bedroom

there. Staff volunteers also resided in the Bel Air house. Jesuits who visited PPT also

stayed there.

       56.      PPT was set up without even minimal safeguards for the children there.

Perlitz had no relevant experience or training in running such a program when he was



                                             16
Case 3:13-cv-01132-RNC Document 1061 Filed 01/25/19 Page 17 of 42




hired by Carrier, Carter, Fairfield University, the Order of Malta, and/or the Haiti Fund

to direct PPT. None of PPT’s founders and benefactors provided any rules, standards,

guidance, or supervision about the maintenance of boundaries and/or the protection of

the children who would be utterly dependent on the program and its director. None of

PPT’s founders or funders set up or provided any structure for oversight or evaluation

of the program or for monitoring how Perlitz was performing. They sent Perlitz to Haiti

invested with their authority and, insofar as the safety of the children served there, paid

no attention to how he ran the program they gave him the money to set up.

       57.    This stands in contrast to the “Safety Policies” the Haiti Fund and its board

created for Project Pierre Toussaint, to ensure the safety of the American volunteers who

travelled to Haiti to work in the program. There were numerous rules and prohibitions

regarding travel within Haiti and with respect to the “residence,” the house in Bel Air

where PPT American staff resided. There were no rules regarding boundaries to be

maintained between staff and children, and no rules about leaving children alone with a

single staff member. Nor were the staff members who lived in the staff residence –

primarily young, inexperienced volunteers -- provided any training that would have

helped them recognize that the sleeping arrangements at the staff residence, where boys

routinely slept in Perlitz’s bedroom, were irregular and improper.

       58.    The lack of policies to safeguard the children at PPT was also in violation

of the policies and recommendations of the Catholic Church. In 1995, the National

Conference of Catholic Bishops released a document entitled “Walk in the Light: a

Pastoral Response to Child Sex Abuse.” The document recognized the problem of child

sex abuse and the need for the Church to take steps to address it. In 2002, the United

States Conference of Catholic Bishops at a widely publicized meeting issued a document

entitled “Charter for the Protection of Children and Young People.” This document



                                            17
Case 3:13-cv-01132-RNC Document 1061 Filed 01/25/19 Page 18 of 42




recognized the need for clear and well-publicized “standards of ministerial behavior and

appropriate boundaries for clergy and for any other church personnel in positions of trust

who have regular contact with children and young people.” The New England Jesuit

Order states that it abides by the “Charter for the Protection of Children and Young

People.” Despite the call for clear and well-publicized standards of behavior and

boundaries, no such standards of behavior or boundaries were established at PPT by the

New England Jesuit Order, by Fairfield University, a Jesuit institution, by the Order of

Malta, or by the Haiti Fund, which was under the control of Fairfield University and the

Order of Malta.
Perlitz’s Abuse of Boys at PPT
       59.    Through PPT, Perlitz had access to, authority over, and control over the

boys attending or receiving services at PPT. At all relevant times, Father Carrier, Carter,

the Haiti Fund, the Order of Malta, Fairfield University, and the New England Jesuit

Order knew about Perlitz’s access to, authority over, and control over the boys at PPT.

       60.    Through his role at PPT, Perlitz was in a position that the minor boys

attending or receiving services at PPT would believe they could trust him. At all relevant

times, Father Carrier, Carter, the Haiti Fund, the Order of Malta, Fairfield University, and

the New England Jesuit Order knew that because of Perlitz’s position, the minor boys

participating in PPT would believe they could trust Perlitz.

       61.    Through his role at PPT, Perlitz was in a position that the minor boys

attending or receiving services at PPT would have confidence that the conduct Perlitz

engaged in was to further their best interests. At all relevant times, Father Carrier, Carter,

the Haiti Fund, the Order of Malta, Fairfield University, and the New England Jesuit

Order knew that because of Perlitz’s position, the minor boys participating in PPT would

have confidence that the conduct Perlitz engaged in was to further their best interests.



                                             18
Case 3:13-cv-01132-RNC Document 1061 Filed 01/25/19 Page 19 of 42




       62.    Father Carrier and Carter frequently traveled to Cap-Haitien, Haiti to visit

Perlitz and Project Pierre Toussaint, or otherwise participated in activities at PPT. Father

Carrier and Carter became aware that Perlitz was engaged in conduct that endangered

minor boys participating in PPT. In spite of this information, Father Carrier and Carter

assisted and facilitated Perlitz in Perlitz’s efforts to sexually abuse minor boys

participating in PPT and in Perlitz’s efforts to conceal his sexual abuse of minors

participating in PPT.

       63.    Perlitz abused his position at PPT and betrayed the trust the minor boys

placed in him by abusing many of the minor boys in his care.

       64.    Perlitz employed several different tactics in his abuse of the minor boys in

his care. In many instances, Perlitz suggested that boys sleep at the PPT staff residence

in Bel Air, where Perlitz resided, rather than at the PPT residential facility.      Indeed,

although the boys at PPT were supposed to sleep at PPT’s residential facilities, Perlitz

frequently had several boys stay at his home in the PPT house at Bel Air. Often one or

more boys slept in Perlitz’s bedroom, while Perlitz was also sleeping there. More than

one of the boys lived outright at the house in Bel Air for a substantial period of time.

       65.    Perlitz summoned boys from PPT’s residential facilities to the house in Bel

Air for the purpose of sexually molesting them; staff members were directed to send

particular boys to Bel Air in the evening. On occasions, Perlitz came to the residential

facilities at PPT and molested boys in their beds at the PPT residential facility.

       66.    While the boys were sleeping, or about to sleep, Perlitz would begin

molesting them and/or demanding that they engage in sexual conduct with him.

       67.    Prior to Perlitz sexually assaulting the minor victims, Perlitz often

provided intoxicating substances to the minor victims to cloud their judgment and

weaken their resistance.



                                             19
Case 3:13-cv-01132-RNC Document 1061 Filed 01/25/19 Page 20 of 42




       68.    In other instances, Perlitz would demand sexual favors in exchange for

shoes, clothing, money or other necessities. Boys who were willing to accede to Perlitz’s

demand were provided with new clothes and shoes, as well as cash, while boys who

refused Perlitz’s demands were forced to go without basic necessities.

       69.    In many instances, Perlitz would cause the boys to believe that for those

boys to continue to live at PPT’s facilities where the boys were provided room, board and

educational services, the boys had to engage in sexual activity with Perlitz. Those boys

understood if they could not continue to live at PPT’s facilities, they were faced with the

stark reality that they would have to return to living on the streets.

       70.    Perlitz caused minor boys at PPT to engage in commercial sex by pressing

them to engage in sexual acts in exchange for cash, food, shelter, shoes, clothing or other

necessities. Perlitz further recruited, enticed, and maintained these minor boys knowing

that he would cause them to engage in these commercial sex acts.

       71.    When boys at PPT would ask Perlitz at his office for financial assistance to

buy necessities, such as shoes or clothes, Perlitz would direct those boys to request that

financial assistance from the Haitian administrator of one of PPT’s residential facilities.

When those boys would leave Perlitz’s office, Perlitz would then call that PPT

administrator and direct that administrator to deny the requested financial assistance.

After rejection from the administrator, those boys appealed to Perlitz who then

demanded sex in exchange for financial assistance.

       72.    Perlitz kept pornographic photos and films on his computer. On numerous

occasions, Perlitz showed this material to the boys he was molesting.

       73.    The true number of boys at PPT that were abused by Perlitz is unknown,

but is known to exceed 100.




                                             20
Case 3:13-cv-01132-RNC Document 1061 Filed 01/25/19 Page 21 of 42




Notice of Perlitz’s Activities
       74.    At all relevant times, Father Carrier, Carter, Fairfield University, operated

by the New England Jesuit Order, the New England Jesuit Order itself, the Order of

Malta, and the Haiti Fund knew that PPT was providing basic services to extremely

vulnerable Haitian minor children. At all relevant times, the Defendants knew that these

vulnerable Haitian minor children had no place to sleep, except at PPT’s residential

facilities; had no educational opportunity, except at PPT facilities; and had no funds for

necessities, such as clothes and food, except for the funds PPT gave these minor children.

       75.    Much of Perlitz’s molestation of minor boys took place at the PPT staff

residence in Bel Air where Perlitz lived. That residence was an extremely small house.

At least one of the rooms had been added to the house after the original construction, and

windows that had once faced the outside of the house now faced into the added room.

In addition, the shape and design of the house were such that the outside window to

Perlitz’s room was visible from other rooms in the house, so that someone inside the

house could look out, through the window, back into Perlitz’s room. As a result, there

was little privacy and it was difficult to conceal from the rest of the house activities taking

place in any part of it.

       76.    In January, 2008, a Jesuit trainee arrived in Cap-Haitien for an assignment

at PPT. Within three weeks, the trainee noted numerous problems at PPT, including

concerns about Perlitz’s relationships with the children in the program. The trainee

quickly noted the irregularity of the boys sleeping in Perlitz’s bedroom.

       77.    The bathroom that Perlitz used was across a passage from Perlitz’s

bedroom; at one point, that passage was used as a sleeping area by the visiting Jesuit

trainee. The trainee was thus able to observe that Perlitz had boys sleeping in his bedroom

and also that Perlitz closed the door to his room when there was a boy sleeping there with



                                              21
Case 3:13-cv-01132-RNC Document 1061 Filed 01/25/19 Page 22 of 42




him. Indeed, there was a window between the passage and Perlitz’s bedroom, so that

anyone in the passage could see into the bedroom. Sounds carried easily within the

house. With the door to Perlitz’s room closed, the Jesuit trainee could nonetheless hear

voices from inside; the location and direction of the voices suggested that Perlitz and the

boy were sharing the bed. The trainee also observed that Perlitz put on a towel when

crossing to the bathroom, but otherwise appeared to be naked when he was in his room

with the minor boys.

       78.    The Jesuit trainee visiting PPT also observed that boys who were Perlitz’s

favorites had expensive clothes, a high-end iPod, and privileges that other boys did not

seem to share.

       79.    In February, 2008, the Jesuit trainee met with a nun in Haiti whom Father

Carrier had suggested he contact. When the trainee shared his reservations about PPT

and about Perlitz, the nun informed him that she and others in Haiti shared his

reservations and concerns. By the end of February, the trainee had spoken to other

volunteers in Haiti about problems at PPT, including the irregularity of the situation at

the staff residence where many of the boys spent the night. These volunteers confirmed

that they, too, had concerns about Perlitz and the project, but they had been unable to get

Perlitz to address any of the issues they raised.

       80.    The experience of the Jesuit trainee in Haiti shows how obvious and well-

known concerns about Perlitz and PPT were in Cap-Haitien and how readily available

the information was to anyone who looked for it.

       81.    Information and warning signs were also available to PPT staff members,

especially those who resided in the staff residence. Staff volunteers from PPT were

present at the staff residence in Bel Air in the morning when minor boys who had spent

the night in Perlitz’s bedroom were there and had obviously spent the night. American



                                             22
Case 3:13-cv-01132-RNC Document 1061 Filed 01/25/19 Page 23 of 42




staff members from PPT, including volunteers from Fairfield University which was

operated by the New England Jesuit Order, and apparently directly from the New

England Jesuit Order, all under the supervision of Father Carrier, also resided in the staff

residence. These staff members saw minor boys in the evening and then saw those same

boys in the house early the next morning. These staff members further saw boys in

Perlitz’s bedroom in the staff residence house during the day, and at bedtime saw boys

go to sleep in Perlitz’s bedroom.

       82.    Some of the boys who were anally raped by Perlitz in Perlitz’s bedroom

complained loudly while Perlitz penetrated them, such that other persons in the house

could have and would have heard them.

       83.    On several occasions, boys who had been abused by Perlitz told staff at PPT

about the abuse. For example, several of the boys that Perlitz abused told Margaret

Joseph, a psychologist/social worker employed by the Haiti Fund and/or PPT about the

abuse. At least one boy told one of the tutors. Other staff members, including teachers,

drivers, and a cook were aware that Perlitz was sexually abusing some of the boys at PPT.

Some of the staff at PPT who were informed of the abuse were Americans, while others

were Haitian.

       84.    Father Carrier and Carter travelled frequently to Haiti to visit PPT and meet

with Perlitz at the house in Bel Air. Many, if not all, of the boys that Perlitz abused knew

both Father Carrier and Carter from their frequent visits. The boys who knew Father

Carrier and Carter respected and trusted Father Carrier and Carter. Father Carrier, a

New England Jesuit Order religious priest, a Magistral Chaplain of the Order of Malta,

and University Chaplain/Director of Campus Ministry and Community Service of

Fairfield University, often celebrated mass for the PPT minor students.

       85.    Father Carrier and Carter failed to speak to the boys in a setting where the



                                            23
Case 3:13-cv-01132-RNC Document 1061 Filed 01/25/19 Page 24 of 42




boys could feel safe about reporting what they were experiencing at PPT. If Father

Carrier and/or Carter learned of the abuse from the numerous staff persons who knew

about it, including American staff persons and volunteers under Father Carrier’s

supervision, they failed to take any steps to stop it or address it in any way.

       86.      For a number of years Father Carrier regularly met with a PPT Haitian staff

administrator in Cap-Haitien to inquire about the PPT and the children served by PPT.

When that Haitian staff administrator learned that Perlitz was sexually abusing minors,

he confronted Perlitz and tried to stop Perlitz from continuing this behavior. Thereafter

Father Carrier stopped consulting, or even greeting that PPT Haitian staff administrator.

       87.      Father Carrier was acquainted with the nun in Haiti to whom he sent the

visiting Jesuit trainee for advice. The nun was aware of problems at PPT, including

problems in the relationship between Perlitz and the boys in his care. To the extent that

Father Carrier failed to inquire of the nuns he knew in Haiti about conditions at PPT and

about Perlitz in particular, Father Carrier was grossly negligent in his supervision of

Perlitz on behalf of Fairfield University, the New England Jesuit Order, the Haiti Fund,

and the Order of Malta. If, on the other hand, Father Carrier did learn from her about

warning signs at PPT, he failed to take any steps to address them.

       88.      Not only did Father Carrier and Carter neglect to seek out information

about Perlitz’s conduct of PPT, they ignored warning signs that Perlitz was engaged in

improper relationships with the minor boys at PPT, including:

             a. Father Carrier and Carter were present in the Bel Air staff residence while

                minor boys participating in PPT were also there. Both Father Carrier and

                Carter saw minor boys from PPT in Perlitz’s bedroom in the Bel Air house.

                Because PPT had residential facilities, there was no legitimate reason for the

                boys to be present at Perlitz’s home, even less to be in his bedroom in the



                                              24
Case 3:13-cv-01132-RNC Document 1061 Filed 01/25/19 Page 25 of 42




                 Bel Air house.

            b. Father Carrier saw Perlitz show at least one PPT student a pornographic

                 video on Perlitz’s computer in Perlitz’s bedroom in the Bel Air staff

                 residence.

            c. Both Father Carrier and Carter were aware that at least one of the boys was

                 living in the Bel Air house.

            d. On at least one occasion, Father Carrier was present when Perlitz arranged

                 a rendezvous at the Bel Air house with one of the boys for late in the

                 evening.

            e. Father Carrier was present when Perlitz hugged one PPT minor student so

                 that the front of Perlitz’s body was pressed against the back of that minor’s

                 body.

            f.   Father Carrier spent an evening at the Bel Air staff residence in an upstairs

                 bedroom when another minor slept in Perlitz’s bedroom downstairs and

                 was sexually abused by Perlitz that evening. Father Carrier knew that yet

                 another minor was sleeping in Perlitz’s bedroom in the Bel Air house.

            g. Father Carrier was well aware that the Bel Air residence was several miles

                 from PPT’s residential facilities and that there was no transportation

                 available to take boys back to PPT late at night. When Father Carrier saw

                 boys there late at night, he knew they would be spending the entire night

                 there.

      89.        All of these circumstances should have alerted Father Carrier and Carter

that something was amiss in Perlitz’s dealings with the boys in his care at PPT. During

all these events Father Carrier and Carter were officers of the Haiti Fund and members

of the Order of Malta, of which Father Carrier was a Magistral Chaplain. During all these



                                                25
Case 3:13-cv-01132-RNC Document 1061 Filed 01/25/19 Page 26 of 42




events Father Carrier was a New England Jesuit Order religious priest and University

Chaplain/Director of Campus Ministry and Community Service of Fairfield University

which was operated by the New England Jesuit Order.

       90.    The visits to PPT by Father Carrier, a religious priest of the New England

Jesuit Order, and Carter, who had previously been appointed to, or elected to, leadership

positions in Catholic affiliated organizations, such as the Order of Malta and the

Canterbury School of New Milford, Connecticut, occurred at a time when those in

leadership positions of organizations affiliated with the Catholic Church were well aware

of the potential for sexual abuse of minor children by adults charged with looking after

their well-being. As already noted, the National Conference of Catholic Bishops released

a document recognizing the problem of child sex abuse and the need for the Church to

take steps to address it in 1995, three years before PPT was founded.        Moreover, the

“Charter for the Protection of Children and Young People,” which recognized the need

for clear and well-publicized “standards of ministerial behavior and appropriate

boundaries for clergy and for any other church personnel in positions of trust who have

regular contact with children and young people” was issued in 2002. In addition, the New

England Jesuit Order in January 2006 promulgated the New England Jesuit Order’s

“Ethics in Ministry Policies” which proscribed the conduct in which Perlitz engaged.

       91.    Thus, by the time that Perlitz was abusing minor boys in his care, the

Catholic Church and its affiliates had been put on notice of the problem of child sex abuse

and of the signs that a clergy member or a lay adult in charge of children was engaging

in improper relationships with those children. Nonetheless, neither Father Carrier, nor

Fairfield University, operated by the New England Jesuit Order, nor the New England

Jesuit Order itself, nor Carter nor the Haiti Fund nor the Order of Malta – took any steps

to protect the children in Perlitz’s care. On the contrary, they facilitated Perlitz’s crimes



                                             26
Case 3:13-cv-01132-RNC Document 1061 Filed 01/25/19 Page 27 of 42




by continuing to provide him money and facilities to run PPT in the face of evidence that

Perlitz was maintaining inappropriate relationships with boys in his care.

       92.    Although defendants failed to take any steps to protect the children in

Perlitz’s care, it is clear that defendants were kept informed about activities at PPT and

at the staff residence in Bel Air and that Father Carrier and Mrs. Carter acted as the eyes

and ears of the Haiti Fund, Fairfield University, the New England Jesuit Order, and the

Order of Malta in Haiti. Thus, during his visits to Haiti, Father Carrier learned that an

adult volunteer had an adult Haitian girlfriend who occasionally spent the night at the

Bel Air residence. Shortly thereafter, a member of the Haiti Fund board (and Fairfield

University employee or former employee) phoned the volunteer in Haiti to admonish

him about the inappropriateness of his girlfriend staying in the house. Clearly, the Haiti

Fund and Fairfield University were receiving sufficient information for their

representatives on the ground to monitor who was living in the Bel Air house and to

involve themselves in those arrangements when they chose.

       93.    While Father Carrier failed to monitor and/or report Perlitz’s improper

activities at PPT, Fairfield University failed to properly supervise Father Carrier in his

capacity as Chaplain and Director of Campus Ministry and, in particular, with respect to

his role at PPT. Thus, Fairfield University failed to properly monitor PPT’s or Father

Carrier’s activities in Haiti and failed to question Father Carrier to ensure that Father

Carrier was carrying out his duties to appropriately supervise the program at PPT.

       94.    The New England Jesuit Order, of which Father Carrier was a member, and

which operated Fairfield University failed to properly supervise Father Carrier and

Fairfield University with respect to their activities managing and overseeing PPT.

       95.    The Order of Malta similarly failed to supervise Carter and Father Carrier

with respect to their oversight of the Order of Malta’s project in Haiti. The Order of Malta



                                            27
Case 3:13-cv-01132-RNC Document 1061 Filed 01/25/19 Page 28 of 42




failed to ensure that Carter and Father Carrier were properly supervising PPT and failed

to ensure that proper procedures and safeguards were put in place at the project it

claimed as its own.

       96.      Defendants Perlitz, Father Carrier, Carter, and the Haiti Fund hindered,

delayed, and prevented communication to law enforcement officers, including law

enforcement officers of the United States, of information relating to Perlitz’s violations of

federal law, in at least the following ways:

             a. In late 2007 and early 2008, after learning of claims that Perlitz had been

                molesting boys at PPT, the Haiti Fund conducted an investigation designed

                to discredit those claims and exonerate Perlitz. This investigation was not

                conducted in good faith. Instead, Father Carrier, Carter, and/or other

                officers of the Haiti Fund manipulated the investigation, and/or allowed

                Perlitz to manipulate it, by preventing and precluding other Haiti Fund

                board members – or anyone else -- from questioning potential independent

                witnesses or otherwise engaging in any serious investigation. As a result,

                the Haiti Fund’s initial report declared there was no merit to claims Perlitz

                was sexually abusing boys at PPT. Had the Haiti Fund conducted a bona

                fide investigation at this time, it would not have exonerated Perlitz and

                would have realized it should convey information about Perlitz’s illegal

                conduct to law enforcement officers of the United States.

             b. In 2008, after the Haiti Fund initiated a second investigation of Perlitz’s

                activities in Haiti, Perlitz and Carter took steps to bar investigators hired by

                the Haiti Fund Board of Directors from entering Perlitz’s bedroom at the

                house in Bel Air, Haiti. That same year, in a further effort to prevent any

                real investigation into Perlitz’s conduct, Father Carrier and Carter wrote a



                                               28
Case 3:13-cv-01132-RNC Document 1061 Filed 01/25/19 Page 29 of 42




               letter to Haiti Fund donors stating that the accusations against Perlitz were

               groundless, despite the fact that, by this time, both Father Carrier and

               Carter were on notice of Perlitz’s probable illegal conduct. These actions

               successfully delayed the conclusion of the second investigation. Had Father

               Carrier, Carter and other members of the Haiti Fund board not delayed the

               second investigation, the Haiti Fund would have realized sooner than it did

               that it should convey information about Perlitz’s illegal conduct to law

               enforcement officers of the United States, so that Perlitz could have been

               prosecuted – and stopped – earlier than in fact occurred.

            c. In 2008, at the behest of Perlitz (who was at that time barred from returning

               to Haiti himself), Carter flew to Haiti and removed one or more of Perlitz’s

               computers from the Bel Air house and took them with her to the United

               States. It appears that Carter removed the computer or computers to

               prevent investigators, including, ultimately, federal law enforcement

               personnel, from discovering pornographic material, which may have

               included pornography relating to young boys, stored on the computer or

               computers.     Rather than turn the computer or computers over to

               investigators looking into Perlitz’s conduct, Carter delivered them to

               Perlitz. A year after Carter spirited the computers away from investigators,

               one of these computers was seized when Perlitz was arrested. United States

               investigators found that Perlitz had used that computer to visit websites

               focusing     on   sexual    material    relating    to   boys,    such    as

               EXTREMEGAYBOYS.COM,             www.photosgayboys.com/teenboys,          and

               www.spankteenboys.com.

      97.      From 1999 until 2008 the Haiti Fund, with substantial participation of



                                             29
Case 3:13-cv-01132-RNC Document 1061 Filed 01/25/19 Page 30 of 42




Fairfield University, raised millions of dollars to support Perlitz’s activities with PPT.

Perlitz used portions of these funds to groom his minor victims and to provide them with

gifts or money in exchange for sexual acts. The Haiti Fund and Fairfield University knew

that Perlitz used substantial portions of these funds to finance his frequent trips to, and

extended stays in, Haiti. The Haiti Fund and Fairfield University, operated by the New

England Jesuit Order, failed to institute generally- accepted safeguards – or any

safeguards -- to prevent the abuses which occurred.
Facts Pertaining to the Plaintiffs
       98.    In or around 2006, when Plaintiff Gesner Lecenat was approximately 14

years of age, Defendant Perlitz, while in Haiti, engaged in explicit sexual behavior and

lewd and lascivious behavior with Mr. Lecenat, including but not limited to illicit sexual

acts with him.

       99.    Without limiting either the generality of the preceding paragraph or the

specific number of instances of illicit conduct, during the time period referenced above,

Defendant Perlitz used coercion to cause Mr. Lecenat to engage in illicit sexual conduct

with Perlitz. Among other things, Perlitz Perlitz fondled Plaintiff’s buttocks and put his

finger in Plaintiff’s anus.

       100.   Without limiting either the generality of the two immediate preceding

paragraphs or the specific number of instances of illicit conduct, during the time period

referenced above, Defendant Perlitz provided things of value to Mr. Lecenat in return for

illicit sexual conduct, including, among other things, money.

       101.   As a result of Defendant Perlitz’s illicit sexual conduct, lewd and lascivious

conduct, providing things of value to a minor for sex acts, and use of means of force and

coercion to cause Mr. Lecenat to engage in commercial sex acts, Mr. Lecenat has suffered

deep emotional and physical pain, is suffering deep emotional and physical pain, and



                                            30
Case 3:13-cv-01132-RNC Document 1061 Filed 01/25/19 Page 31 of 42




will suffer future deep emotional and physical pain.

       102.   At all times material hereto, Defendant Perlitz misrepresented and

concealed from Mr. Lecenat the wrongful nature of the sexual and related activity and

that such activity could harm him.

       103.   In or around 2007, when Plaintiff Jason Maxwel Deriza a/k/a Deriza Jason

Maxwel a/k/a Jason Maxwel Derizard a/k/a Derizard Jason Maxwel was

approximately 14 years of age, Defendant Perlitz, while in Haiti, engaged in explicit

sexual behavior and lewd and lascivious behavior with Mr. Deriza, including but not

limited to illicit sexual acts with him.

       104.   Without limiting either the generality of the preceding paragraph or the

specific number of instances of illicit conduct, during the time period referenced above,

Defendant Perlitz used coercion to cause Mr. Deriza to engage in illicit sexual conduct

with Perlitz. Among other things, Perlitz engaged in acts of sodomy with Mr. Deriza.

       105.   Without limiting either the generality of the immediate preceding

paragraphs or the specific number of instances of illicit conduct, during the time period

referenced above, Defendant Perlitz provided things of value to Mr. Deriza in return for

illicit sexual conduct, including, among other things, money. In addition to Perlitz using

force to cause Mr. Deriza to engage in illicit sexual conduct with Perlitz, Mr. Deriza

understood that to continue to be able to attend PPT, eat meals provided by PPT, and

receive an education at PPT, Mr. Deriza had to allow Perlitz to sexually abuse him.

Defendant Perlitz also coerced Mr. Deriza into engaging in sexual acts by, among other

things, causing Mr. Deriza to believe that if Mr. Deriza failed to allow Perlitz to engage

in certain sexual acts with Mr. Deriza, Mr. Deriza would suffer financial harm.

       106.   As a result of Defendant Perlitz’s illicit sexual conduct, lewd and lascivious

conduct, providing things of value to a minor for sex acts, and use of means of force and



                                            31
Case 3:13-cv-01132-RNC Document 1061 Filed 01/25/19 Page 32 of 42




coercion to cause Mr. Deriza to engage in commercial sex acts, Mr. Deriza has suffered

deep emotional and physical pain, is suffering deep emotional and physical pain, and

will suffer future deep emotional and physical pain.

       107.   At all times material hereto, Defendant Perlitz misrepresented and

concealed from Mr. Deriza the wrongful nature of the sexual and related activity and that

such activity could harm Mr. Deriza.

       108.   Victims of child sex abuse frequently have difficulty remembering the full

extent of the abuse they suffered or, even when they do recall, may be unable to

communicate all of the details of their abuse. They may also be unaware, or unable to

communicate, the full extent of injury they have suffered from such abuse. As victims of

Perlitz’s sexual abuse, Mr. Lecenat and Mr. Deriza are unable at this time to fully describe

all of the details of their abuse and the extent of the harm they suffered resulting from the

abuses they experienced.
                                   RULE 23 ALLEGATIONS
       109.   Plaintiffs   bring   this   action   for   themselves    individually    and   as

representatives of a class of all other similarly situated Plaintiffs. Plaintiffs intend to seek

certification of the following settlement class:
       All persons who, during the the period from January 1, 1996 through July
       1, 2009, were subject to Sexual Abuse on the island of Hispaniola by
       Douglas Perlitz, Father Carrier, or any other person affiliated with the
       school, programs, facilities, or orphanage commonly known as “Project
       Pierre Toussaint” or “PPT” and who claim that such Sexual Abuse was
       caused by or related to any act or omission of any Defendant.

For purposes of this class definition, “Sexual Abuse” means means all forms of sexual-

related contact, molestation, touching, fondling, behavior, activity, interaction,

exploitation, coercion, threats, and/or grooming; included in this definition are physical

assault and/or battery in connection with such abuse. Excluded from the Settlement


                                              32
Case 3:13-cv-01132-RNC Document 1061 Filed 01/25/19 Page 33 of 42




Class are all persons who settled their claims in the cases consolidated with Jean-Charles

v. Perlitz, No. 3:11-cv-00614-RNC or in connection with those consolidated cases; and all

persons who both (1) filed an action consolidated with the action styled Gervil St. Louis,

a/k/a St. Louis Gervil v. Perlitz et al., No. 3:13-cv-01132-RNC and (2) whose claims were

dismissed in their entirety. Also excluded from the settlement class above are the

Defendants and any of their officers or directors and immediate families and the Court

and its immediate family.

      110.     The proposed class is sufficiently numerous that joinder of all members of

the class is impracticable. Plaintiffs do not know the exact size of the class because such

information requires all similarly situated individuals to identify themselves but, based

on the investigation of counsel, Plaintiffs believe that the number of class members

exceeds 100.

      111.     There are questions of fact and law common to the class, which common

questions predominate over questions affecting only individual members.             Those

common questions include, but are not limited to, the following:

          a. Whether Defendants owed a duty to Plaintiffs and all others similarly

               situated;

          b. Whether Defendants were negligent in protecting Plaintiffs and all others

               similarly situated from Perlitz’s conduct;

          c. Whether Defendants were negligent in hiring Perlitz;

          d. Whether Defendants were negligent in supervising Perlitz;

          e. Whether the Defendants who supervised Father Carrier were negligent in

               supervising Father Carrier;

          f. Whether the Defendants were in a fiduciary relationship with Plaintiffs and

               others similarly situated



                                             33
Case 3:13-cv-01132-RNC Document 1061 Filed 01/25/19 Page 34 of 42




         112.    The claims of the representative Plaintiffs are typical of the claims of the

members of the classes. Plaintiffs, like all other members of the Class, have sustained

damages arising from Defendants’ conduct, as alleged herein.              The representative

Plaintiffs and the members of the classes were and are similarly or identically harmed by

the same unlawful conduct engaged in by Defendants.

         113.    Plaintiffs can and will fairly and adequately represent the interests of the

classes and have no interests that conflict with or are antagonistic to the interests of the

class.    Plaintiffs have retained attorneys who are highly skilled, competent, and

experienced in complex and class action litigation, and who will vigorously assert the

claims on behalf of the class members. No conflict exists between Plaintiffs and the class.

         114.    The class action is a superior method for the fair and efficient adjudication

of this controversy given the following:

            a.   The class members are not interested in individually controlling the

                 prosecution of separate actions;

            b. Therre are no class actions previously filed against any of these Defendants

                 regarding the allegations contained herein,

            c. Concentrating all of the claims in this forum is judicially economically given

                 this Court’s extensive history with the allegations and defenses raised; and

            d. Managing these claims along with the claims of other class members will

                 not be difficult given the number of anticipated claimants and the extensive

                 experience of Plaintiffs’ counsel in managing other class actions and

                 representing individuals who suffered child sexual abuse committed by

                 agents or representatives of religious institutions.




                                               34
Case 3:13-cv-01132-RNC Document 1061 Filed 01/25/19 Page 35 of 42




                                    CLAIMS FOR RELIEF
                            PLAINTIFS’ FIRST CLAIM FOR RELIEF
              Civil Remedy for Personal Injuries Pursuant to 18 U.S.C. § 2255
                                (against Defendant Perlitz)
       115.   Plaintiffs repeat, reallege, and incorporate by reference herein each and

every allegation heretofore pleaded in paragraphs 1-104 set forth above.

       116.   Defendant Perlitz violated 18 U.S.C. § 2423(b), Travel With Intent To
Engage In Illicit Sexual Conduct and was convicted of doing so. Plaintiffs and class

members, while minors, were victims of Defendant Perlitz’s violation of 18 U.S.C.

§ 2423(b).

       117.   Plaintiffs and members of the class have suffered substantial injuries as a

result of Defendant Perlitz’s violations of 18 U.S.C. § 2423(b).

       118.   By reason of the foregoing, Perlitz is liable to Plaintiffs and the members of

the class for damages in an amount to be proved at trial, as well as the cost of this suit,

and reasonable attorney’s fees pursuant to 18 U.S.C. § 2255.
                          PLAINTIFFS’ SECOND CLAIM FOR RELIEF
                 Civil Remedy for Personal Injuries Pursuant to 18 U.S.C. § 2255
       (against Defendants Father Carrier, the Haiti Fund and Fairfield University)
       119.   Plaintiffs repeat, reallege, and incorporate by reference herein each and

every allegation heretofore pleaded in paragraphs 1-108 above.

       120.   Defendant Perlitz violated 18 U.S.C. § 2423 (b), Travel With Intent To

Engage In Illicit Sexual Conduct.

       121.   The Haiti Fund and Fairfield University knowingly benefitted financially

from PPT by touting their involvement in PPT as a basis for fund-raising activities. The

Haiti Fund and Fairfield University received contributions based on and/or because of

their involvement in PPT.

       122.   Father Carrier knowingly benefitted financially from PPT in that Father


                                             35
Case 3:13-cv-01132-RNC Document 1061 Filed 01/25/19 Page 36 of 42




Carrier was an officer of the Haiti Fund, which received large sums of money, apparently

with substantial sums not accounted for.

       123.   Father Carrier, the Haiti Fund, and Fairfield University knew or should

have known that Perlitz was engaged in activities in violation of 18 U.S.C. § 2423(b).

       124.   In violation of 18 U.S.C. § 2423(d), Father Carrier, the Haiti Fund, and

Fairfield University, in order to promote PPT and receive the financial benefits from their

involvement with PPT, arranged for, or facilitated, Perlitz’s numerous trips to, and

extended stays in, Haiti when Father Carrier, the Haiti Fund, and Fairfield University

knew or should have known that Perlitz was traveling to Haiti to engage in illicit sexual

conduct with minors in Haiti.

       125.   By reason of the foregoing, Father Carrier, the Haiti Fund and Fairfield

University are liable to Plaintiffs and the members of the class for damages in an amount

to be proved at trial, as well as reasonable attorney’s fees pursuant to 18 U.S.C. § 2255.
                           PLAINTIFFS’ THIRD CLAIM FOR RELIEF
                 Negligent Hiring, Retention, Direction and Supervision
 (against Defendants Father Carrier, Carter, the Haiti Fund, the Order of Malta, Fairfield
                     University, and the New England Jesuit Order)
       126.   Plaintiffs repeat, reallege, and incorporate by reference herein each and

every allegation heretofore pleaded in paragraphs 1-115 above.

       127.   At all times relevant to this action, the responsibilities of Father Carrier,

Carter, the Haiti Fund, the Order of Malta, Fairfield University, and the New England

Jesuit Order, (hereinafter referred to as the “Perlitz Supervisory Defendants”) included

the hiring, retention, direction, and supervision of Perlitz.

       128.   At all times relevant to this action, the Perlitz Supervisory Defendants knew

or should have known that Perlitz would interact and was interacting with individuals,

including minors, and more specifically, was interacting with Plaintiffs.



                                             36
Case 3:13-cv-01132-RNC Document 1061 Filed 01/25/19 Page 37 of 42




         129.   At all times relevant to this action, the Perlitz Supervisory Defendants had

a special relationship with Perlitz and/or with Plaintiffs and the other members of the

Class.

         130.   At all times relevant to this action, the Perlitz Supervisory Defendants had

a duty of care to properly hire, retain, direct, and supervise individuals of good

reputation and character who, it was known, would be interacting with minors in the

Republic of Haiti.

         131.   At all times relevant to this action, the Perlitz Supervisory Defendants

negligently breached said duty by hiring and retaining Perlitz, an individual whom the

Perlitz Supervisory Defendants knew or should have known was of bad character and

reputation and unable to properly interact with minors. The Perlitz Supervisory

Defendants improperly and inadequately directed and supervised Perlitz.

         132.   At all times relevant to this action, the Perlitz Supervisory Defendants knew

or should have known that Perlitz’s intentional and negligent conduct would result in

severe mental and emotional suffering by Plaintiffs and the members of the class.

         133.   As a direct and proximate result of the Perlitz Supervisory Defendants’

negligent conduct, Plaintiffs and the members of the class suffered and will continue to

suffer in the future: severe and permanent mental distress and emotional injuries,

financial expenses for medical and therapeutic care and treatment; lost long-term earning

capacity; as well as other damages.

         134.   By reason of the foregoing, the Perlitz Supervisory Defendants are liable to

Plaintiffs and the members of the class for negligent hiring, retention, direction, and

supervision, in an amount to be proved at trial.




                                              37
Case 3:13-cv-01132-RNC Document 1061 Filed 01/25/19 Page 38 of 42




                            PLAINTIFFS’ FOURTH CLAIM FOR RELIEF
                 Negligent Hiring, Retention, Direction, and Supervision
   (against Defendants the Haiti Fund, Fairfield University, and the New England Jesuit
                                         Order)
       135.   Plaintiffs repeat, reallege, and incorporate by reference herein each and

every allegation heretofore pleaded in paragraphs 1-124 above.

       136.   At all times relevant to this action, the responsibilities of the Haiti Fund,

Fairfield University, and the New England Jesuit Order (hereinafter referred to as the

“Father Carrier Supervisory Defendants”) included the hiring, retention, direction, and

supervision of Defendant Father Carrier.

       137.   At all times relevant to this action, the Father Carrier Supervisory

Defendants knew or should have known that Father Carrier was directly managing,

supervising, controlling and directing Perlitz who the Father Carrier Supervisory

Defendants knew or should have known was interacting with minors, and more

specifically, was interacting with Plaintiffs and class members.

       138.   At all times relevant to this action, the Father Carrier Supervisory

Defendants had a special relationship with Father Carrier and/or with Plaintiffs and the

members of the class.

       139.   At all times relevant to this action, the Father Carrier Supervisory

Defendants had a duty of care to properly hire, retain, direct, and supervise individuals

of good reputation and character who directly managed, supervised, controlled and

directed Perlitz who was interacting on a daily basis with extremely vulnerable minors

in the Republic of Haiti.

       140.   At all times relevant to this action, the Father Carrier Supervisory

Defendants negligently breached said duty by hiring and retaining Father Carrier, an

individual whom the Father Carrier Supervisory Defendants knew or should have



                                            38
Case 3:13-cv-01132-RNC Document 1061 Filed 01/25/19 Page 39 of 42




known was of bad character and reputation and unable to properly manage, supervise,

control and direct Perlitz who was interacting on a daily basis with extremely vulnerable

minors in the Republic of Haiti. The Father Carrier Supervisory Defendants improperly

and inadequately directed and supervised Father Carrier.

       141.   At all times relevant to this action, the Father Carrier Supervisory

Defendants knew or should have known that Father Carrier’s intentional and negligent

conduct would result in severe mental and emotional suffering by Plaintiffs and class

members.

       142.   As a direct and proximate result of the Father Carrier Supervisory

Defendants’ negligent conduct, Plaintiffs and the members of the class suffered and will

continue to suffer in the future: severe and permanent mental distress and emotional

injuries, financial expenses for medical and therapeutic care and treatment; lost long-term

earning capacity; as well as other damages.

       143.   By reason of the foregoing, the Father Carrier Supervisory Defendants are

liable to Plaintiffs and class members for negligent hiring, retention, direction and

supervision in an amount to be proved at trial.
                          PLAINTIFFS’ FIFTH CLAIM FOR RELIEF
                                Breach of Fiduciary Duty
 (against Defendants Father Carrier, Carter, the Haiti Fund, the Order of Malta, Fairfield
                     University, and the New England Jesuit Order,)
       144.   Plaintiffs repeat, reallege, and incorporate by reference herein each and

every allegation heretofore pleaded in paragraphs 1-133 above.

       145.   At all relevant times, Father Carrier, Carter, the Haiti Fund, the Order of

Malta, Fairfield University, and the New England Jesuit Order knew that PPT, operated,

managed and controlled by Defendant Perlitz, was providing services to extremely

vulnerable minors in the Republic of Haiti.



                                              39
Case 3:13-cv-01132-RNC Document 1061 Filed 01/25/19 Page 40 of 42




       146.   At all relevant times, Father Carrier, Carter, the Haiti Fund, the Order of

Malta, Fairfield University, and the New England Jesuit Order sponsored and promoted

PPT which the Defendants knew was providing services to extremely vulnerable minors

in the Republic of Haiti.

       147.   Father Carrier, Carter, the Haiti Fund, the Order of Malta, Fairfield

University, and the New England Jesuit Order each had a fiduciary obligation to the

Haitian minors participating in PPT, specifically including Plaintiffs and class members.

       148.   Father Carrier, Carter, the Haiti Fund, the Order of Malta, Fairfield

University, and the New England Jesuit Orde each breached their fiduciary duty to

Plaintiffs and class members.

       149.   As a direct and proximate result of the breach of fiduciary duty by

Defendants Father Carrier, Carter, the Haiti Fund, the Order of Malta, Fairfield

University, and the New England Jesuit Order, Plaintiffss and the memberes of the class

suffered and will continue to suffer in the future: severe and permanent mental distress

and emotional injuries, financial expenses for medical and therapeutic care and

treatment; lost long-term earning capacity; as well as other damages.

       150.   By reason of the foregoing, Defendants Father Carrier, Carter, the Haiti

Fund, the Order of Malta, Fairfield University, and the New England Jesuit Order, are

liable to Plaintiffs and the members of the class in an amount to be proved at trial.
                                  PRAYER FOR RELIEF
       WHEREFORE Plaintiffs Gesner Lecenat a/k/a Lecenat Gesner and Jason Maxwel

Deriza a/k/a Deriza Jason Maxwel a/k/a Jason Maxwel Derizard a/k/a Derizard Jason

Maxwel pray this Court certify the class described herein, and enter judgment in favor of

the Class and against Defendants for each claim Plaintiffs state against each Defendant,

awarding compensatory damages in an amount to be proved at trial, but not less than



                                            40
Case 3:13-cv-01132-RNC Document 1061 Filed 01/25/19 Page 41 of 42




$120 million, punitive damages, costs, interest, attorneys’ fees, and such other and further

relief as this Court deems just and equitable.
                          PLAINTIFFS’ JURY TRIAL DEMAND
       Plaintiffs demands a trial by jury on all claims so triable.

Dated: January 25, 2019
                                   By Plaintiffs’ Attorneys,

                                   /s/ Mitchell Garabedian
                                   Mitchell Garabedian (phv04676)
                                   mgarabedianlaw@garabedianlaw.com
                                   William H. Gordon (phv04677)
                                   wgordon@garabedianlaw.com
                                   LAW OFFICES OF MITCHELL GARABEDIAN
                                   100 State Street, 6th Floor
                                   Boston, MA 02109
                                   Phone: (617) 523-6250

                                   Paul J. Hanly, Jr. (phv04680)
                                   phanly@simmonsfirm.com
                                   Jayne Conroy (phv04679)
                                   jconroy@simmonsfirm.com
                                   Andrea Bierstein (phv04678)
                                   abierstein@simmonsfirm.com
                                   SIMMONS HANLY CONROY
                                   112 Madison Ave., 7th floor
                                   New York, New York 10016
                                   Phone: (212) 784-6400

                                 Counsel for Plaintiffs and the Putative Class


                                   Steven J. Errante (ct04292)
                                   SErrante@ltke.com
                                   Marisa A. Bellair (ct23802)
                                   mbellair@ltke.com
                                   LYNCH, TRAUB, KEEFE, & ERRANTE, P.C.
                                   P.O. Box 1612
                                   52 Trumbull Street
                                   New Haven, CT 06510


                                             41
Case 3:13-cv-01132-RNC Document 1061 Filed 01/25/19 Page 42 of 42




                             Phone: (203) 787-0275
                             Fax: (203) 782-0278

                             Co-Counsel for Plaintiffs Gesner Lecenat and Jason
                             Maxwel Deriza




                                     42
